Citation Nr: 1046718	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  10-01 185	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
recurrent urethral strictures.

2.   Entitlement to service connection for disability manifested 
by weakness in the knees, to include as due to exposure to 
ionizing radiation and involvement in Project 112-Shipboard 
Hazard and Defense (SHAD).

3.  Entitlement to service connection for disability manifested 
by frequent falling, to include as due to exposure to ionizing 
radiation and involvement in SHAD.

4.  Entitlement to service connection for pneumonia, to include 
as due to exposure to ionizing radiation and involvement in SHAD.

5.  Entitlement to service connection for sleep apnea, to include 
as due to exposure to ionizing radiation and involvement in SHAD.

6.  Entitlement to service connection for coronary artery 
disease, to include as due to exposure to ionizing radiation and 
involvement in SHAD.

7.  Entitlement to service connection for hypertension, to 
include as due to exposure to ionizing radiation and involvement 
in SHAD.

8.  Entitlement to service connection for bladder infections, to 
include as due to exposure to ionizing radiation and involvement 
in SHAD.

9.  Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to ionizing radiation and involvement 
in SHAD.

10.  Entitlement to service connection for Bell's palsy, to 
include as due to exposure to ionizing radiation and involvement 
in SHAD.

11.  Entitlement to service connection for colon cancer, to 
include as due to exposure to ionizing radiation and involvement 
in SHAD.

12.   Entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel






INTRODUCTION

The Veteran had active service from January 1964 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The RO in Salt Lake City, Utah, has processed the 
case since that time.

Although the Veteran initiated an appeal of the December 2008 
denial of service connection for bilateral hearing loss, 
tinnitus, and depression, service connection for those disorders 
was granted in a December 2009 rating decision.  Those matters 
therefore are not on appeal.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his December 2009 VA Form 9, the Veteran requested a hearing 
before a traveling Veterans Law Judge.  On his February 2010 VA 
Form 9, he requested to instead attend a Board videoconference 
personal hearing.  In a November 2010 statement, his 
representative confirmed that he desired a Board videoconference 
hearing as soon as possible.

Given the Veteran's request for a videoconference hearing, the 
Board will remand the case for the RO to schedule the requested 
hearing.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The Veteran should be scheduled for a Board 
Videoconference hearing.  He should be 
notified of the date and time of the 
hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran and his representative have the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. 
App. 369 (1999).  





_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

